               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )    Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )


     JUDGE KEITH WOOD’S MOTION FOR RULE 11 SANCTIONS

      COMES NOW, Defendant KEITH WOOD (hereinafter “Judge Wood”), by

and through his undersigned counsel, and files this, his Motion for Rule 11

Sanctions, and hereby moves for sanctions against Plaintiffs and their attorneys

pursuant to Fed.R.Civ.P. 11. In support thereof, Judge Wood shows as follows.


                                        1
                        I.     STATEMENT OF FACTS

      On April 16, 2020, Plaintiffs filed their Complaint against the County and

other Defendants, including Keith Wood, Judge of the Probate Court of Cherokee

County, alleging, among other claims, that Judge Wood’s failure to accept, process

and approve applications for Georgia Weapons Licenses (“GWLs”) during the

pending COVID-19 health crises violates Plaintiffs’ rights under the Second

Amendment to the United States Constitution..

   As against Judge Wood, Plaintiffs Complaint seeks the following remedies: (i) a

declaration that “Cherokee County’s Order” and “related enforcement policies,

practices and customs” violate Plaintiff’s Second and Fourteenth Amendment rights

to keep and bear arms, including the right to keep and bear “loaded, operable,

handguns, on their person….” (Doc. 1, ¶58); (ii) injunctive relief prohibiting Judge

Wood from refusing to accept and process GWL applications and to issue GWLs to

qualified persons (or, alternatively, injunctive relief requiring Judge Wood to accept

and process GWL applications and to issue GWLs to qualified persons) (Doc. 1,

¶61); (iii) an award of “nominal damages” (Doc. 1, ¶62); and (iv) attorney fees.

      Contemporaneously with the Complaint, Plaintiffs filed a Motion for

Preliminary Injunction seeking an order prohibiting Judge Wood from refusing to

accept and process GWL applications and to issue GWLs to qualified persons (or,

                                          2
alternatively, injunctive relief requiring Judge Wood to accept and process GWL

applications and to issue GWLs to qualified persons) (Doc. 1, ¶61).

      In response, Judge Wood filed his Motion to Dismiss asserting among other

defenses, that an award of damages against him arising from his duties under

O.C.G.A. 16-11-129 is barred by Eleventh Amendment Immunity.

      On May 5, 2020, and following a hearing, the court denied Plaintiffs’ Motion

for Preliminary Hearing. Thereafter, on May 6, 2020, Plaintiffs filed a Notice of

Appeal of the Court’s May 5 Order, along with a Motion for Injunction Pending

Appeal. Then, on May 7, 2020, Plaintiffs filed a Motion for Extension of Time to

Respond to Judge Wood’s Motion to Dismiss citing as a basis therefore, Plaintiffs’

desire to focus its time and attention on their pending appeal of this Court’s denial

of their Motion for Preliminary Injunction, thus avoiding their obligation to address

the fundamental flaws in their claims against Judge Wood.

      Further, on or about May 7, 2020, the undersigned advised Plaintiff’s Counsel

of Judge Wood’s intent to resume accepting and processing applications for GWLs

commencing on May 14, 2020. ON May 14, 2020, Judge Wood did, in fact, resume

accepting and processing GWL’s, thus rendering Plaintiffs’ appeal, and their claims

for permanent injunctive relief moot.




                                         3
      To date, Plaintiffs have failed and refused to dismiss the claims against Judge

Wood.

             II.    ARGUMENT & CITATION OF AUTHORITY

      Rule 11 authorizes this Court to sanction a party, and its attorneys, for

presenting or pursuing any pleading or claim that is frivolous, lacks evidentiary

support, or is presented for any improper purpose. See, Fed. R. Civ. P. Rule 11(b).

      Rule 11 sanctions are designed to discourage dilatory or abusive tactics and

to help streamline the litigation process by lessening frivolous claims or defenses.

Donaldson v. Clark, 819 F.2d 1551, 1556 (11th Cir. 1987) (en banc). (internal

quotation marks and citation omitted). Rule 11 "sanctions may be imposed for the

purpose of deterrence, compensation and punishment." Aetna Ins. Co. v. Meeker,

953 F.2d 1328, 1334 (11th Cir. 1992).

      In the Eleventh Circuit, Rule 11 sanctions are properly assessed "(1) when a

party files a pleading that has no reasonable factual basis; (2) when the party files a

pleading that is based on a legal theory that has no reasonable chance of success and

that cannot be advanced as a reasonable argument to change existing law; or (3)

when the party files a pleading in bad faith for an improper purpose." Worldwide

Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996), see also, Massengale

v. Ray, 267 F.3d 1298, 1301 (11th Cir. 2001).

                                          4
      Here, and for the reasons set forth in Judge Wood’s Motion to Dismiss and

Brief in Support thereof (Doc. No. 27), Cherokee County’s and Judge Wood’s Joint

Brief in Opposition to Plaintiffs’ Application for Preliminary Injunction (Doc. No.

28), and Cherokee County’s and Judge Wood’s Joint Post-Hearing Brief in

Opposition to Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 37) (all of

which are incorporated herein by this reference) Judge Wood is entitled to an award

of sanctions as authorized under Rule 11.

      a. Plaintiffs’ Continued Claim For Prospective Declaratory and
         Injunctive Relief Against Judge Wood Is Frivolous.
      Plaintiffs’ claims against Judge Wood seeking injunctive relief has no

reasonable factual basis as they have been rendered moot. On May 14, 2020, Judge

Wood resumed accepting and processing GWLs, thus rendering Plaintiffs claims for

prospective declaratory and injunctive relief moot.

      No principle is more fundamental to the judiciary’s proper role in our system

of government than the constitutional limitation” embedded in Article III “of

federal-court jurisdiction to actual cases or controversies”. Raines v. Byrd, 521 U.S.

811, 818. A core Article III requirement is the concept of mootness. “Throughout

the litigation, the party seeking relief must have suffered, or be threatened with, an

actual injury traceable to the defendant and likely to be redressed by a favorable

judicial decision. United States v. Juvenile Male, 564 U.S. 932, 936 (2011).

                                          5
Therefore, if an event transpires while a case is pending that deprives the parties of

“a personal stake in the outcome of the lawsuit,” the case becomes moot and must

be dismissed. Lewis v. Cont’l Bank Corp., 494 U.S. 472, 47-78 (internal quotation

marks omitted ).

      The Eleventh Circuit has consistently applied these basic principles in finding

cases moot as a result of intervening events. See, Flanigan's Enterprises, Inc. of

Georgia v. City of Sandy Springs, Georgia, 868 F.3d 1248 (11th Cir. 2017)(City’s

repeal of allegedly unconstitutional legislation rendered plaintiff’s suit for

declaratory and injunctive relief moot); National Advertising Co., v. City of Miami,

402 F.3d 1329 (11th Cir. 2005)(City’s ordinance changes rendered billboard

company’s suit challenge to sign ordinance moot); Coral Springs Street systems, Inc.

v. City of Sunrise, 371 F.3d 1320 (11th Cir. 2004) (“Mootness can occur due to a

change in circumstances, or, as here, a change in the law.).

      Judge Wood’s resumption of the acceptance and processing of GWLs, like the

repeal of an allegedly unconstitutional ordinance, renders Plaintiffs’ claims for

declaratory and injunctive relief moot. There is neither a reasonable factual basis

nor a legal theory that has a reasonable chance of success supporting Plaintiffs’

continued pursuit of such relief.




                                          6
      Accordingly, Plaintiffs are subject to sanctions under Rule 11 for their

continued pursuit of their claims for declaratory and injunctive relief.

      b. Claims Against Judge Wood For Nominal Damages Are Moot
      Plaintiffs Complaint seeks an award of nominal damages from Judge Wood.

Such claim has been rendered moot and should be dismissed as a result of Judge

Wood’s resumption of the acceptance and processing of applications for GWLs.

      In Flanigan’s Enterprises, Inc. of Georgia, v. City of Sandy Springs, 868 F3d

1248 (2017 11th Cir.), the Eleventh Circuit held that a city’s repeal of an allegedly

unconstitutional ordinance rendered a plaintiff’s claim for declaratory and injunctive

relief moot. In addition to seeking declaratory and injunctive relief, the plaintiffs in

Flanigan’s Enterprises sought an award of nominal damages. After finding that the

claims for declaratory and injunctive relief were moot, the Court then considered

whether repeal of the ordinance likewise rendered moot Plaintiffs claim for such

nominal damages. Id. at 1263 (“Having determined that the claims for declaratory

and injunctive relief are moot, we must decide whether a prayer for nominal

damages—Appellants' lone remaining claim —is sufficient to save this otherwise

moot constitutional challenge.”). In answering this question, the Court held that a

prayer for nominal damages alone was insufficient to defeat a claim for mootness

and serve as a basis for jurisdiction in the federal courts. Id. at 1270 (“a parties'


                                           7
right to a single dollar in nominal damages is not the type of ‘practical effect’ that

should, standing alone, support Article III jurisdiction. If a mere prayer for nominal

damages could save an otherwise moot case, the jurisdiction of the court could be

manipulated, the mootness doctrine could be circumvented, and federal courts would

be required to decide cases that could have no practical effect on the legal rights or

obligations of the parties.)

      Similarly to the City in Flanigan’s Enterprises, Judge Wood as ceased the

allegedly unconstitutional conduct (to wit: the temporary suspension of the

acceptance and processing of GWLs). His decision to resume acceptance and

processing of GWLs has rendered Plaintiffs’ claims for declaratory and injunctive

relief moot and has deprived this Court of Article III jurisdiction. Additionally, and

as in Flanigan’s Enterprises, the Plaintiffs’ claim for nominal damages is insufficient

to defeat Judge Wood’s mootness claim and it too should be dismissed as moot.

In short, there is no legal or factual basis which supports the Plaintiffs’ continued

pursuit of their claim for nominal damages.

                               III.   CONCLUSION

      As demonstrated above, Plaintiffs’ continued claims for declaratory and

injunctive relief and Plaintiffs’ claims for damages against Judge Wood are barred,

as a matter of law, and there exists no legal theory that has a reasonable chance of

                                          8
supporting such claims. “[Plaintiff’s] insistence on maintaining a legal stance

untenable with our law demonstrates either an ignorance of our law, and thus

inadequate research, or some intent to mislead the trial court as to the present state

of this Circuit's precedent, and thus bad faith...". DeSisto College, Inc. v. Line, 888

F.2d 755, 766 (11th Cir. 1989)

         For the foregoing reasons, Judge Wood requests that this Court: (1) grant this

Motion for Sanctions under Rule 11, (2) order Plaintiffs and their counsel to pay

Judge Wood’s attorney’s fees incurred in preparing this motion and in otherwise

defending against claims asserted against him by Plaintiffs; and (3) grant such

additional sanctions and relief as the Court deems appropriate to deter further

conduct.

         Judge Wood has served this Motion on the Plaintiffs in accordance with

Fed.R.Civ.P. 5 no less than twenty-one (21) days prior to filing the same with the

Court.

         Respectfully submitted, this ___ day of__________, 2020.

                                         JARRARD & DAVIS, LLP

                                         /s/ Patrick D. Jaugstetter .
                                         ANGELA E. DAVIS
                                         Georgia Bar No. 240126
                                         adavis@jarrard-davis.com
                                         PATRICK D. JAUGSTETTER

                                            9
                             Georgia Bar No. 389680
                             patrickj@jarrard-davis.com
                             Attorneys for Defendant Keith Wood


222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                              10
